WHEELER, District Judge.
This suit is brought by the plaintiff, as receiver of the Capital National Bank of Lincoln, Neb., to recover back dividends paid to the defendants severally, as shareholders, from capital, and not from profits. It has been heard on amended pleadings. All of the points raised seem to be covered by Hayden v. Thompson, 17 C. C. A. 592, 71 Fed. 60, on appeal from the circuit court of the district of Nebraska, except that the bank' itself was in that district. Since this case was heard, a decree has been made in a suit against several persons for their respective shares in these same dividends, in the Southern district of New York, not reported, which was supposed to have been appealed from. A decision on appeal has been awaited here, but the decision of the circuit court appeal's to have been acquiesced in. Nothing appears to remain to be done here now but to follow those cases, from which the orator appears to be entitled to a decree against the defendants, respectively, for the amount of the face of the dividends respectively received by each within the period of the statute of limitations here set up. Decree for plaintiff against defendants, respectively, for dividends not barred by statute of limitations.